UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-4001



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BLANCA ALVARENGA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CR-00-5)


Submitted:   August 15, 2005            Decided:   September 13, 2005


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry F. Rose, Smithfield, North Carolina, for Appellant. Gretchen
C. F. Shappert, Interim United States Attorney, Charlotte, North
Carolina; Richard Lee Edwards, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Blanca Alvarenga appeals her seventy-eight-month sentence

imposed after she pled guilty to conspiracy to distribute and

possess with intent to distribute a quantity of methamphetamine, in

violation of 21 U.S.C. § 846 (2000). Alvarenga’s counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

challenging Alvarenga’s sentence but stating that, in his view,

there are no meritorious issues for appeal. Alvarenga was informed

of her right to file a pro se supplemental brief but has not done

so.   We affirm.

            Alvarenga’s counsel raises as a potential issue whether,

in light of United States v. Booker, 125 S. Ct. 738 (2005), an

information alleging a specific quantity of drugs may support a

base offense level based upon that amount where the indictment did

not charge a specific quantity of methamphetamine and the plea

agreement   did    not   refer   to   the     information.   In   sentencing

Alvarenga, the district court relied on the amount of drugs to

which she stipulated and not on the higher amount set forth in the

information.       Moreover, our review of the record leads us to

conclude that no Sixth Amendment violation occurred in this case

because Alvarenga’s seventy-eight-month sentence is less than the

applicable sentencing guideline range calculated in accordance with

Booker and United States v. Evans, 416 F.3d 298, 300-01 & n.4 (4th

Cir. 2005).


                                      - 2 -
            In accordance with Anders, we have reviewed the entire

record    for   any     meritorious     issues      and     have    found     none.

Accordingly, we affirm Alvarenga’s conviction and sentence.                     This

court requires that counsel inform his client, in writing, of her

right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave    to    withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument    would     not   aid    the

decisional process.



                                                                          AFFIRMED




                                      - 3 -